Exhibit 10.32

 

January 20, 2011

 

Francois-Xavier Frapaise

PMB 80 P.O. Box 5000

Rancho Santa Fe, CA   92067

 

Re:  Separation from Optimer Pharmaceuticals, Inc.

 

Dear Xavier:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding the termination of your employment with OPTIMER
PHARMACEUTICALS, INC. (the “Company”).  This Agreement shall be effective as of
the Effective Date as defined in Section 15(d) herein.  As part of this
Agreement, and pursuant to and subject to the terms and conditions of the
Company’s Amended and Restated Severance Benefit Plan (the “Severance Plan”),
the Company is offering you the severance benefits outlined below.  All
initially capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Severance Plan.

 

1.             SEPARATION DATE.  Your last day of work with the Company and your
employment termination date shall be January 18, 2011 (the “Separation Date”). 
Such employment termination will be considered a Covered Termination pursuant to
the Severance Plan.

 

2.             BASE SALARY SEVERANCE.  Pursuant to the Severance Plan, if you
sign, date and return this Agreement to the Company within twenty-one (21) days
of the date hereof, you do not revoke it, and you comply with your continuing
obligations under this Agreement and the Severance Plan (including your
continuing obligations under your Employee Proprietary Information Agreement),
the Company will pay you cash severance in an amount equivalent to 9 months of
your Base Salary ($216,018.63), subject to standard payroll deductions and
withholdings (the “Base Salary Severance”).  The Base Salary Severance will be
paid to you in substantially equal installments on the Company’s normal payroll
periods during the 9 month period following your Separation Date, provided,
however, than any payments scheduled to be made prior to the Effective Date of
this Agreement (as defined in Section 15(d)), shall instead accrue and be paid
to you in  a single lump sum during the first payroll period following the
Effective Date.

 

3.             2010 INCENTIVE SEVERANCE.  As an additional severance benefit, if
you sign, date and return this Agreement to the Company within twenty-one (21)
days of the date hereof, you do not revoke it, and you comply with your
continuing obligations under this Agreement and the Severance Plan (including
your continuing obligations under your Employee Proprietary Information
Agreement), the Company will pay you a cash payment in an amount equivalent to
100% of your target 2010 incentive compensation bonus ($100,808.71), subject to
standard payroll deductions and withholdings (the “2010 Incentive Severance”).
The 2010 Incentive Severance will be paid to you in one lump sum within ten
(10) business days after the Effective Date of this Agreement (as defined in
Section 15(d)).

 

4.             VESTING ACCELERATION SEVERANCE.  In connection with your
employment, you were granted stock options covering a total of 150,000 shares of
the Company’s common stock (the “Options”).  As of the Separation Date, 65,000
shares subject to the Options are vested and 85,000 shares are unvested. 
Pursuant to the Severance Plan, if you sign, date and return this Agreement to
the Company within

 

--------------------------------------------------------------------------------


 

twenty-one (21) days of the date hereof, you do not revoke it, and you comply
with your continuing obligations under this Agreement and the Severance Plan
(including your continuing obligations under your Employee Proprietary
Information Agreement), the Company will accelerate vesting of the Options,
effective as of the Separation Date, to provide for vesting of an additional
37,500 shares subject to the Options (equal to 12 more months of vesting), which
then shall be exercisable by you (resulting in a total of 102,500 vested shares
subject to the Options).  All remaining unvested shares shall terminate on the
Separation Date.  Your rights to exercise your vested shares subject to the
Options are governed by the terms of your stock option agreement and the
Company’s 2006 Equity Incentive Plan.

 

5.             REALTOR EXPENSE REIMBURSEMENT.   As an additional severance
benefit, if you sign, date and return this Agreement to the Company within
twenty-one (21) days of the date hereof, you do not revoke it, and you comply
with your continuing obligations under this Agreement and the Severance Plan
(including your continuing obligations under your Employee Proprietary
Information Agreement), the Company will reimburse you your actual and
documented realtor expenses related to signing (and revoking) a contract to sell
your home, up to a maximum amount of $18,000 US Dollars, provided that such
expenses are incurred on or prior to February 28, 2011 and such documentation is
received by the Company on or prior to March 31, 2011.  The Company will pay any
such reimbursement to you within ten (10) business days after the later of
receipt of documentation for such expenses or the Effective Date (as defined in
Section 15(d)).

 

6.             ACCRUED SALARY, VACATION AND EMPLOYEE STOCK PURCHASE PLAN (ESPP)
CONTRIBUTIONS FOR CURRENT PERIOD.  The Company will pay you all accrued salary
at full employment rates, and all accrued and unused vacation, subject to
standard withholdings and deductions (including insurance deductions), as of the
Separation Date.  Additionally, you will also be reimbursed for contributions
made in the current period under the Company’s ESPP, if any.  You are entitled
to these payments regardless of whether or not you sign this Agreement.

 

7.             EXPENSE REIMBURSEMENT.  Within fifteen (15) business days
following the Separation Date, you agree to submit all final documented expense
reimbursement statements reflecting all business expenses you incurred prior to
and including the date hereof, if any, for which you seek reimbursement.  The
Company shall reimburse your expenses pursuant to Company policy and regular
business practice.

 

8.             OTHER COMPENSATION AND BENEFITS/EQUITY.  Except as expressly
provided herein, you acknowledge and agree that you are not entitled to and will
not receive any additional compensation, severance (pursuant to the Severance
Plan or otherwise), bonuses, stock options, stock or benefits from the Company.

 

9.             HEALTH INSURANCE/COBRA.   Your health insurance benefits will
continue through January 31, 2011 (the end of the calendar month that includes
your Separation Date).  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you may be eligible to continue
coverage under such group health plan (or to convert to an individual policy),
following such date.  No provision of this Agreement will affect your
continuation coverage rights under COBRA.  You will be provided with a separate
notice describing your rights and obligations under COBRA laws, and any rights
to convert to an individual policy, on or after the Separation Date.

 

10.          RETURN OF COMPANY PROPERTY.  You will not be entitled to any
severance benefits under the Severance Plan or otherwise unless and until you
return all Company Property.  For this purpose, “Company Property” means all
Company documents (and all copies thereof) and other Company property

 

--------------------------------------------------------------------------------


 

which you had in you possession at any time, including, but not limited to,
Company files, notes, drawings records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).  Further, as a
condition to receiving the severance benefits under the Severance Plan or
otherwise, you must not make or retain copies, reproductions or summaries of any
such Company Property.

 

11.          EMPLOYEE PROPRIETARY INFORMATION AGREEMENT.  You acknowledge your
continuing obligation to comply with your Employee Proprietary Information
Agreement, a copy of which is attached hereto as Exhibit A.

 

12.          CONFIDENTIALITY.  The provisions of this Agreement shall be held in
strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever.  Notwithstanding the prohibition in the
preceding sentence: (a) you may disclose this Agreement, in confidence, to your
immediate family; (b) the parties may disclose this Agreement in confidence to
their respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms.

 

13.          NONDISPARAGEMENT.  You agree not to disparage the Company and its
officers, directors, employees, shareholders, investors, and agents, in any
manner likely to be harmful to them or their business, business reputations or
personal reputations; provided that you may respond accurately and fully to any
request for information to the extent required by legal process.

 

14.          COOPERATION.  You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company.  Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony.  The Company will
reimburse you for reasonable out-of-pocket expenses you incur in connection with
any such cooperation (excluding forgone wages, salary, or other compensation)
and will make reasonable efforts to accommodate your scheduling needs.  In
addition, you agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.

 

15.          RELEASE OF CLAIMS.

 

(a)           General Release.  In exchange for the consideration provided to
you under this Agreement and the Severance Plan to which you would not otherwise
be entitled, you hereby generally and completely release the Company and its
current and former directors, officers, employees, shareholders, investors,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns  (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

 

--------------------------------------------------------------------------------


 

(b)           Scope of Release.  The Released Claims include, but are not
limited to: (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay (pursuant to the Severance Plan or otherwise), fringe benefits, stock, stock
options, or any other ownership interests in the Company; (iii) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including, but not limited to, claims arising under
or based on the Severance Plan); (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Family and
Medical Leave Act (as amended) (“FMLA”), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Fair Employment
and Housing Act (as amended), the California Labor Code, and the California
Family Rights Act (“CFRA”).

 

(c)           Excluded Claims.  Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement.  In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any other
government agency, except that you acknowledge and agree that you are hereby
waiving your right to any monetary benefits in connection with any such claim,
charge or proceeding.  You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

 

(d)           ADEA Waiver/Effective Date of the Agreement.  You acknowledge that
you are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA (the “ADEA Waiver”), and that the consideration given for the
ADEA Waiver in this Section 15(d) is in addition to anything of value to which
you are already entitled.  You further acknowledge that you have been advised,
as required by the ADEA, that:  (i) the ADEA Waiver does not apply to any rights
or claims that may arise after the date that you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (iii) you have twenty-one (21) days in
which to consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke the ADEA Waiver (by providing written notice of your
revocation to the Company’s Chief Executive Officer); and (v) this ADEA Waiver
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after the date that this Agreement is
signed by you provided that you do not revoke it (the “Effective Date”). 
Nevertheless, except for the ADEA Waiver in this Section 15(d), your general
release of claims in Sections 15(a) and 15(b) herein, is effective immediately,
and not revocable.

 

(e)           Waiver of Unknown Claims.  In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

 

--------------------------------------------------------------------------------


 

16.          NO ADMISSIONS.  The parties hereto hereby acknowledge that this is
a compromise settlement of various matters, and it shall not be construed to be
an admission of any liability or obligation by either party to the other party
or to any other person whomsoever.

 

17.          REPRESENTATIONS.  You hereby represent that you have been paid all
compensation owed for all time worked, you have received all the leave and leave
benefits and protections for which you are eligible pursuant to FMLA, CFRA, or
any applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.

 

18.          ENTIRE AGREEMENT.  This Agreement, including Exhibit A and the
Severance Plan, constitutes the complete, final and exclusive embodiment of the
entire Agreement between you and the Company with regard to the subject matter
hereof.  This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and supersedes any such promises or representations.  This Agreement may not be
modified except in a writing signed by you and a duly authorized officer of the
Company.  Each party has carefully read this Agreement, has been afforded the
opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its free will.

 

19.          SUCCESSORS AND ASSIGNS.  This Agreement shall bind the heirs,
personal representatives, successors, assigns, executors, and administrators of
each party, and inures to the benefit of each party, its agents, directors,
officers, employees, servants, heirs, successors and assigns.

 

20.          SEVERABILITY.  If a court, arbitrator, or other authority of
competent jurisdiction determines that any term or provision of this Agreement
is invalid or unenforceable, in whole or in part, then the remaining terms and
provisions hereof shall be unimpaired, and the invalid or unenforceable term or
provision shall be replaced with a valid and enforceable term or provision that
most accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

 

21.          AUTHORITY.  You warrant and represent that there are no liens or
claims of lien or assignments in law or equity or otherwise of or against any of
the claims or causes of action released herein and that you are duly authorized
to give the release granted herein.

 

22.          COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall be deemed to be part of one original, and facsimile signatures
and signatures transmitted by PDF shall be equivalent to original signatures.

 

23.          SECTION HEADINGS.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the fully
signed Agreement to me within twenty-one (21) days of your receipt of this
Agreement.  If you do not sign and return it to the Company within the
aforementioned timeframe, the Company’s offer to enter into this Agreement will
expire.

 

Let me know if you have any questions.  We wish you the best in your future
endeavors.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

Pedro Lichtinger

 

Chief Executive Officer

 

 

Attachment: Exhibit A — Employee Proprietary Information Agreement

 

HAVING READ THE FOREGOING, I HEREBY AGREE TO THE TERMS AND CONDITIONS STATED
ABOVE.

 

/s/ F. Xavier Frapaise

 

Dated:

January 20, 2011

F. XAVIER FRAPAISE

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

--------------------------------------------------------------------------------